Exhibit 10.3

MOODY’S CORPORATION CAREER TRANSITION PLAN

The Moody’s Corporation Career Transition Plan (the “Plan”) is intended to
provide certain eligible employees of Moody’s Corporation (the “Company”), and
its participating affiliates, severance benefits in the event of such employee’s
Eligible Termination under the terms and conditions set forth in the Plan. This
Plan is designed to be an “employee welfare benefit plan,” as defined in
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and is governed by ERISA. As such, there are no vested rights to any
benefits under the Plan, and the Plan may be amended, modified or terminated at
any time. Please review the section entitled “Amendment and Termination”
regarding the Company’s reservation of rights. This document constitutes both
the official plan document and the summary plan description under ERISA.

ARTICLE 1

DEFINITIONS

1.1 “Cause” shall mean (a) willful malfeasance, willful misconduct, or gross
negligence by the Eligible Employee in connection with his or her employment,
(b) continuing failure to perform such duties as are requested by any employee
to whom the Eligible Employee reports or the Participating Company’s board of
directors, (c) failure by the Eligible Employee to observe material policies of
the Participating Company applicable to the Eligible Employee (including,
without limitation, the Code of Business Conduct) or (d) the conviction of, or
plea of guilty or nolo contendere by, the Eligible Employee to (i) any felony or
(ii) any misdemeanor involving moral turpitude. The determination of whether a
termination or other separation from employment is for Cause shall be made by
the Committee, in its sole and absolute discretion, and such determination shall
be conclusive and binding on the affected individual.

1.2 “Committee” shall mean the Management Benefits & Compensation Committee,
which is a subcommittee of the Governance and Compensation Committee of the
board of directors of the Company, or any other committee appointed by the board
of directors of the Company to administer the Plan.

1.3 “Eligible Employee” shall mean a regular full-time salaried employee or
regular part-time salaried employee of any Participating Company who:

(a) is on the United States payroll of a Participating Company; and

(b) shall have executed a Severance and Release Agreement.

Notwithstanding the foregoing, an “Eligible Employee” shall not include any
individual: (A) (i) designated by the Participating Company as a casual,
seasonal, hourly, temporary, or limited duration employee (i.e., those hired for
a specific job of limited duration); (ii) designated by the Participating
Company as a leased employee; (iii) designated by the Participating Company as
an “independent contractor”; or (iv) as to whom the Participating Company does
not withhold income taxes; any such individual shall not be an Eligible Employee
even if he or she is later retroactively reclassified or recharacterized as a
common-law employee of the Participating

 

1



--------------------------------------------------------------------------------

Company during all or any part of such period pursuant to applicable law or
otherwise; (B) who pursuant to an individual employment contract, offer letter
or otherwise is or may be entitled to receive severance from the Participating
Company other than pursuant to this Plan and does not waive and relinquish that
entitlement in a writing that is in form and substance satisfactory to the
Participating Company; or (C) who is otherwise designated by the management of
the Participating Company (in its sole discretion) to be ineligible to
participate in the Plan.

1.4 “Eligible Termination” shall mean, on or after the Effective Date (as set
forth in Article 7), (a) an involuntary termination of employment with a
Participating Company by reason of a reduction in force program, job
elimination, or unsatisfactory performance in the execution of an Eligible
Employee’s duties; (b) a resignation mutually agreed to in writing by the
Participating Company and the Eligible Employee; or (c) any other termination
that is designated by the management of the Participating Company (in its sole
discretion) to be an Eligible Termination. Notwithstanding the foregoing, an
Eligible Termination shall not include (w) a unilateral resignation; (x) a
termination by a Participating Company for Cause; (y) a termination as a result
of a sale (whether in whole or in part, of stock or assets), merger or other
combination, spinoff, reorganization or liquidation, dissolution or other
winding up or other similar transaction involving a Participating Company; or
(z) any termination where an offer of employment is made to the Eligible
Employee of a comparable position at a Participating Company or any affiliate of
a Participating Company concurrently with his or her termination.

1.5 “Participating Company” shall mean the Company or any other affiliated
entity more than 50% of the voting interests of which are owned, directly or
indirectly, by the Company and which has elected to participate in the Plan by
action of its board of directors.

1.6 “Salary” shall mean an Eligible Employee’s annual base salary at the time
his or her employment terminates, as reflected on the Participating Company’s
payroll records, and does not include bonuses, overtime pay, commissions,
incentive or deferred compensation or other additional compensation.

1.7 “Severance and Release Agreement” shall mean an agreement provided by the
Participating Company to an Eligible Employee in connection with his or her
termination of employment, which, if executed by the Eligible Employee (and not
timely revoked), will acknowledge his or her termination of employment with the
Participating Company and release the Participating Company and all of its
affiliates and any other applicable persons from liability for any and all
claims.

1.8 “Years of Service” shall mean one-twelfth (1/12th) of an Eligible Employee’s
total number of full months of active regular employment (whether full-time or
part-time) with a Participating Company (beginning with his or her initial date
of hire as provided below*); provided that such number of Years of Service shall
be rounded up to the next whole number. For purposes of this Section 1.8, “Years
of Service” shall not include any period of active regular employment for which
an Eligible Employee has already received (or been entitled to receive) benefits
from a Participating Company under this Plan, any employment agreement, offer
letter, settlement or any other severance plan, policy or arrangement. (*If
following the initial date of hire, the employee terminated employment with a
Participating Company and within one year of such termination became re-employed
by a Participating Company, Years of Service will be calculated using the
initial date of hire and deducting the time during which the employee was not
employed by a Participating Company.)

 

2



--------------------------------------------------------------------------------

ARTICLE 2

SEVERANCE BENEFITS

2.1 Subject to the provisions of this Article 2, and in consideration of the
Eligible Employee executing a Severance and Release Agreement in such form as is
satisfactory to the Participating Company, in the event of an Eligible
Termination, an Eligible Employee shall be entitled to receive from the
Participating Company:

(a) if earning a Salary of less than $100,000 at the time of an Eligible
Termination, the benefits set forth on Schedule A hereto; or

(b) if earning a Salary equal to or greater than $100,000 at the time of an
Eligible Termination, the benefits set forth on Schedule B hereto.

2.2 Notwithstanding any other provision contained herein, the grant of severance
benefits pursuant to Section 2.1 hereof is conditioned upon an Eligible Employee
signing a Severance and Release Agreement in such form as is satisfactory to the
Participating Company, in its sole discretion, under which, among other things,
the Eligible Employee releases and discharges the Participating Company and all
of its affiliates and any other applicable persons from all claims and
liabilities relating to the Eligible Employee’s employment with the
Participating Company and/or the termination of the Eligible Employee’s
employment, including without limitation, claims under the Age Discrimination in
Employment Act and the Older Workers Benefit Protection Act, where applicable,
and the Eligible Employee not revoking the Severance and Release Agreement
during any revocation period set forth therein. Severance shall be paid only
after the Severance and Release Agreement has been signed and the time for the
Eligible Employee to revoke the Severance and Release Agreement, if any, has
expired and the Severance and Release Agreement has become effective in
accordance with its terms.

2.3 Notwithstanding any other provision contained herein, the Chief Executive
Officer of the Participating Company may, at any time, take such action as such
officer, in such officer’s sole discretion, deems appropriate to reduce or
increase by any amount the benefits otherwise payable to an Eligible Employee
pursuant to the applicable Schedule or otherwise modify the terms and conditions
applicable to an Eligible Employee under this Plan. Benefits granted hereunder
may not exceed an amount nor be paid over a period which would cause the Plan to
be other than a “welfare benefit plan” under Section 3 (1) of ERISA.

2.4 Notwithstanding any other provision contained herein, if you are a
“specified employee” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), as of the date of termination of your
employment, to the extent necessary to comply with Section 409A of the Code, no
severance payments or benefits will be paid or provided to you before the date
that is six months after the date of the termination of employment; provided,
that such payments and benefits will be accumulated (without interest) and paid
to you as soon as practicable on or after the first day of the seventh month
following the date of termination of employment. In no event shall a
Participating Company be liable to you for any adverse tax consequences under
Section 409A of the Code for any payment made under this Plan.

 

3



--------------------------------------------------------------------------------

ARTICLE 3

AMENDMENT AND TERMINATION

3.1 The Company reserves the right, in its sole and absolute discretion, to
terminate the Plan on behalf of any or all Participating Companies at any time
and for any or no reason and without any further obligation by action of its
board of directors or such other person or persons to whom the board properly
delegates such authority. Any other Participating Company may cease
participation in the Plan by action of its board of directors or such other
person or persons to whom such board properly delegates such authority.

3.2 The Company or such other person or persons to whom such board properly
delegates such authority shall have the right, in its sole and absolute
discretion, to modify or amend the terms of the Plan at any time, or from time
to time, for any or no reason.

3.3 All modifications of or amendments to the Plan shall be in writing.

ARTICLE 4

ADMINISTRATION OF THE PLAN

4.1 The Committee shall be the Plan administrator who has authority to control
and manage the operation and administration of the Plan and to manage and
control any assets to the extent such assets have been set aside pursuant to
Section 5.2 of this Plan.

4.2 The Committee may from time to time delegate its responsibilities to
officers of the Company or a Participating Company. The Committee may employ one
or more persons to render advice with regard to any responsibility the Committee
has under the Plan.

4.3 The Committee (and its delegees) shall have the exclusive right to interpret
any and all of the provisions of the Plan and to determine any questions arising
thereunder or in connection with the administration of the Plan. Any decision or
action by the Committee (and its delegees) shall be conclusive and binding upon
all employees, members and beneficiaries. In all instances the Committee (and
its delegees) shall have complete discretionary authority to determine
eligibility for participation and benefits under the Plan, as well as any other
matter of fact or interpretation relating to the Plan, and to construe and
interpret all provisions of the Plan and all documents relating thereto
including, without limitation, all disputed and uncertain terms. It is the
intention of the preceding sentences that the Committee’s (and its delegees’)
decision(s), if reviewed by a Federal or state court or an arbitrator, are
reviewed based on an abuse of discretion or “arbitrary or capricious standard,”
and not a “de novo standard,” and that all deference permitted by law shall be
given to such constructions, interpretations and determinations of the Committee
(and its delegees). Should any dispute arise as to eligibility to receive, or
amount of, benefits provided under the Plan, such dispute shall be resolved
pursuant to the Claims Procedures attached hereto as Schedule C.

4.4 Any action to be taken by the Committee shall be taken by a majority of its
members either at a meeting or by written instrument approved by such majority
in the absence of a meeting. A written resolution or memorandum signed by one
Committee member and the secretary of the Committee shall be sufficient evidence
to any person of any action taken pursuant to the Plan.

 

4



--------------------------------------------------------------------------------

4.5 Any person, corporation or other entity may serve in more than one capacity
under the Plan.

4.6 The Company shall indemnify any individual who is a director, officer or
employee of a Participating Company, or his or her heirs and legal
representatives, against all liability and reasonable expense, including counsel
fees, amounts paid in settlement and amounts of judgments, fines or penalties,
incurred or imposed upon him or her in connection with any claim, action, suit
or proceeding, whether civil, criminal, administrative or investigative, in
connection with his or her duties with respect to the Plan, provided that any
act or omission giving rise to such claim, action, suit or proceeding does not
constitute willful misconduct or is not performed or omitted in bad faith.

ARTICLE 5

MISCELLANEOUS

5.1 Neither the establishment of the Plan nor any action of a Participating
Company, the Committee, or any fiduciary shall be held or construed to confer
upon any person any legal right to continue employment with a Participating
Company. Each Participating Company expressly reserves the right to discharge
any employee to the same extent as if the Plan had not been put into effect.

5.2 Benefits payable under the Plan shall be paid out of the general assets of a
Participating Company. No Participating Company needs to fund the benefits
payable under this Plan; however, nothing in this Section 5.2 shall be
interpreted as precluding any Participating Company from funding or setting
aside amounts in anticipation of paying such benefits. Any benefits payable to
an Eligible Employee under this Plan shall represent an unsecured claim by such
Eligible Employee against the general assets of the Participating Company that
employed such Eligible Employee.

5.3 A Participating Company shall deduct from the amount of any severance
benefits payable hereunder the amount required by law to be withheld for the
payment of any taxes and any other amounts properly to be withheld.

5.4 Benefits payable under the Plan shall not be subject to assignment,
alienation, transfer, pledge, encumbrance, commutation or anticipation by the
Eligible Employee. Any attempt to assign, alienate, transfer, pledge, encumber,
commute or anticipate Plan benefits shall be void.

5.5 This Plan shall be construed, whenever possible, to be in conformity with
the requirements of ERISA, or any subsequent laws or amendments thereto. To the
extent not in conflict with the preceding sentence or another provision of the
Plan, the construction and administration of the Plan shall be in accordance
with the laws of the State of New York applicable to contracts made and to be
performed within the State of New York (without reference to its conflicts of
law provisions). This Plan will be of no force or effect with respect to an
Eligible Employee to the extent superseded by foreign law.

5.6 This Plan supersedes any and all prior severance arrangements, policies,
plans or practices of the Company and of any Participating Company (whether
written or unwritten).

5.7 Should any provisions of the Plan be deemed or held to be unlawful or
invalid for any reason, such fact shall not adversely affect the other
provisions of the Plan unless such

 

5



--------------------------------------------------------------------------------

determination shall render impossible or impracticable the functioning of the
Plan, and in such case, an appropriate provision or provisions shall be adopted
so that the Plan may continue to function properly.

5.8 In the event that the Committee finds that an Eligible Employee (or
designated beneficiary) is unable to care for his or her affairs because of
illness or accident, then benefits payable hereunder, unless claim has been made
therefor by a duly appointed guardian, committee, or other legal representative,
may be paid in such manner as the Committee shall determine, and the application
thereof shall be a complete discharge of all liability for any payments or
benefits to which such Eligible Employee (or designated beneficiary) was or
would have been otherwise entitled under this Plan.

5.9 Any payments to a minor from this Plan may be paid by the Committee in its
sole and absolute discretion (a) directly to such minor; (b) to the legal or
natural guardian of such minor; or (c) to any other person, whether or not
appointed guardian of the minor, who shall have the care and custody of such
minor. The receipt by such individual shall be a complete discharge of all
liability under the Plan therefor.

ARTICLE 6

YOUR RIGHTS UNDER ERISA

As a participant in the Plan, you are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974, as amended (ERISA).
ERISA provides that all plan participants shall be entitled to:

RECEIVE INFORMATION ABOUT YOUR PLAN AND BENEFITS

Examine, without charge, at the office of the Plan Administrator (as defined
below) and at other specified locations, such as worksites and union halls, all
documents governing the plan, including insurance contracts, and a copy of the
latest annual report (Form 5500 Series) filed by the plan with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration.

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the plan and summary plan description. The Plan
Administrator may make a reasonable charge for the copies.

PRUDENT ACTIONS BY PLAN FIDUCIARIES

In addition to creating rights for plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your plan, called “fiduciaries’ of the plan, have a duty
to do so prudently and in the interest of you and other plan participants and
beneficiaries. No one, including the Company or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
benefit or exercising your rights under ERISA.

ENFORCE YOUR RIGHTS

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

 

6



--------------------------------------------------------------------------------

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal Court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator. If you have a claim for benefits that is
denied or ignored, in whole or in part, you may file suit in a State or Federal
Court. If it should happen that plan fiduciaries misuse the plan’s money, or if
you are discriminated against for asserting your rights, you may seek assistance
from the U.S. Department of Labor, or you may file suit in a Federal Court. The
court will decide who should pay court costs and legal fees. If you are
successful the court may order the persons you have sued to pay these cost and
fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

ASSISTANCE WITH YOUR QUESTIONS

If you have any questions about your plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in you
telephone directory or the Division of Technical Assistance and Inquiries.
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

ARTICLE 7

OTHER IMPORTANT INFORMATION.

 

OFFICIAL NAME OF THE PLAN:

   Moody’s Corporation Career Transition Plan

SPONSOR:

   Moody’s Corporation    7 World Trade Center at 250 Greenwich Street    New
York, NY 10007    212.553.0300

EMPLOYER IDENTIFICATION

  

NUMBER (EIN):

   13-3998945

PLAN NUMBER:

   526

TYPE OF PLAN:

   Employee Welfare Severance Benefit Plan

END OF PLAN YEAR:

   December 31

TYPE OF ADMINISTRATION:

   Employer Administered

PLAN ADMINISTRATOR:

   The Management Benefits & Compensation    Committee, a subcommittee of the
Governance and

 

7



--------------------------------------------------------------------------------

   Compensation Committee of the board of directors of the Company    7 World
Trade Center at 250 Greenwich Street    New York, NY 10007    212.553.0300

AGENT FOR SERVICE OF

  

LEGAL PROCESS:

   Plan Administrator    c/o Director, Compensation & Benefits    7 World Trade
Center at 250 Greenwich Street    New York, NY 10007    212.553.0300

EFFECTIVE DATE:

   November 8, 2007

The Plan Administrator keeps records of the Plan and is responsible for the
administration of the Plan. The Plan Administrator will also answer any
questions you may have about the Plan.

Service of legal process may be made upon the Plan Administrator.

No individual may, in any case, become entitled to additional benefits or other
rights under this Plan after the Plan is terminated.

Severance pay is subject to Federal and state income and Social Security tax
withholdings and any other withholdings mandated by law.

 

8



--------------------------------------------------------------------------------

Schedule A

This Schedule A is applicable to Eligible Employees covered by Section 2.1
(a) of the Plan. An Eligible Employee entitled to benefits hereunder shall,
subject to Article 2 of the Plan, receive the following:

 

1. Salary Continuation.

If the Eligible Employee incurs an Eligible Termination for any reason other
than unsatisfactory performance, he or she shall receive the higher of (i) four
weeks of Salary continuation or (ii) 2 weeks of Salary continuation for each
Year of Service. If the Eligible Employee incurs an Eligible Termination by
reason of unsatisfactory performance, he or she shall receive the higher of
(i) two weeks of Salary continuation or (ii) one week of Salary continuation for
each Year of Service. In any event, such amounts shall be payable at the times
the Eligible Employee’s Salary would have been paid if employment had not
terminated, over a period equal to the number of weeks of Salary continuation
(the “Salary Continuation Period”). The maximum amount of Salary continuation
hereunder shall be 52 weeks. All Salary continuation payments shall cease upon
reemployment by a Participating Company during the Salary Continuation Period.

 

2. Welfare Benefit Continuation.

Medical, dental and life insurance benefits shall be provided throughout the
Salary Continuation Period at the levels in effect for the Eligible Employee
immediately prior to termination of employment but in no event greater than the
levels in effect for active employees generally during the Salary Continuation
Period, provided that the Eligible Employee shall pay the employee portion of
any required premium payments at the level in effect for employees generally of
the Participating Company for such benefits. For purposes of determining an
Eligible Employee’s entitlement to continuation coverage as required by Title I,
Subtitle B, Part 6 of ERISA (COBRA), such employee’s 18-month or other period of
coverage shall commence on his or her termination of employment.

 

3. Annual Bonus Payment.

Subject to the provisions of this paragraph 3, a cash bonus for the calendar
year of termination may be paid in the event the Eligible Employee was employed
by a Participating Company for at least six full months during such year and the
Eligible Employee participated in an annual bonus plan (the “Annual Incentive
Plan”) immediately prior to termination of employment. In such event, the
Eligible Employee shall receive a bonus in an amount equal to the actual bonus
which would have been payable under the Annual Incentive Plan had such employee
remained employed through the end of the year of such termination multiplied by
a fraction the numerator of which is the number of full months of employment
during the calendar year of termination and the denominator of which is 12. Such
bonus shall be payable at the time otherwise payable under the Annual Incentive
Plan had employment not terminated. Notwithstanding the foregoing, no amount
shall be paid under this paragraph in the event the Eligible Employee incurred
an Eligible Termination by reason of unsatisfactory performance. The foregoing
provisions of this paragraph 3 shall be appropriately modified in the case of
any plan not on a calendar year basis.



--------------------------------------------------------------------------------

4. Death.

Upon the death of an Eligible Employee during the Salary Continuation Period,
the benefits described in paragraph 1 of this Schedule shall continue to be paid
to his or her estate, as applicable, at the time or times otherwise provided for
herein.

 

5. Other Benefits.

The Eligible Employee may be entitled to such outplacement services during the
Salary Continuation Period as may be provided by, and in the sole discretion of,
the Participating Company.

 

6. No Further Grants, Etc.

Following an Eligible Employee’s termination of employment, no further grants,
awards, contributions, accruals or continued participation (except as otherwise
provided for herein) shall be made to or on behalf of such employee under any
plan or program maintained by a Participating Company including, but not limited
to, any qualified or nonqualified retirement, profit sharing, stock option or
restricted stock plan of a Participating Company. Any unvested or unexercised
options, unvested restricted stock and all other benefits under any plan or
program maintained by a Participating Company (including, but not limited to,
any qualified or nonqualified retirement, profit sharing, stock option or
restricted stock plan) which are held or accrued by an Eligible Employee at the
time of his or her termination of employment, shall be treated in accordance
with the terms of such plans and programs under which such options, restricted
stock or other benefits were granted or accrued.



--------------------------------------------------------------------------------

Schedule B

This Schedule B is applicable to Eligible Employees covered by Section 2.1
(b) of the Plan, provided, however that an Eligible Employee who incurs an
Eligible Termination for any reason other than unsatisfactory performance with
more than 17 Years of Service, may elect to have Schedule A apply in its
entirety in lieu of this Schedule B. An Eligible Employee entitled to benefits
hereunder shall, subject to Article 2 of the Plan, receive the following:

 

1. Salary Continuation

(a) If the Eligible Employee incurs an Eligible Termination for any reason other
than unsatisfactory performance and his or her Salary at the time employment
terminates is equal to or greater than $100,000 but less than $150,000, the
Eligible Employee shall be entitled to receive 26 weeks of Salary continuation.
If an Eligible Employee incurs an Eligible Termination by reason of
unsatisfactory performance and his or her Salary at the time employment
terminates is equal to or greater than $100,000 but less than $150,000, the
Salary continuation the Eligible Employee would have otherwise been entitled to
receive shall be reduced by 50%.

(b) If the Eligible Employee incurs an Eligible Termination for any reason other
than unsatisfactory performance and his or her Salary at the time employment
terminates is greater than or equal to $150,000 but less than or equal to
$200,000, the Eligible Employee shall be entitled to receive 39 weeks of Salary
continuation. If an Eligible Employee incurs an Eligible Termination by reason
of unsatisfactory performance and his or her Salary at the time employment
terminates is greater than or equal to $150,000 but less than or equal to
$200,000, the Salary continuation the Eligible Employee would have otherwise
been entitled to receive shall be reduced by 50%.

(c) If the Eligible Employee incurs an Eligible Termination for any reason other
than unsatisfactory performance and his or her Salary at the time employment
terminates is greater than $200,000, the Eligible Employee shall be entitled to
receive 52 weeks of Salary continuation. If an Eligible Employee incurs an
Eligible Termination by reason of unsatisfactory performance and his or her
Salary at the time employment terminates is greater than $200,000, the Salary
continuation the Eligible Employee would have otherwise been entitled to receive
shall be reduced by 50%.

(d) The amounts set forth in this paragraph 1 shall be payable at the times the
Eligible Employee’s Salary would have been paid if employment had not
terminated, over a period equal to the number of weeks of Salary continuation
(the “Salary Continuation Period”). In the event the Eligible Employee performs
services for an entity other than a Participating Company during the Salary
Continuation Period, such employee shall notify the Participating Company on or
prior to the commencement thereof. For purposes of this Schedule B, to “perform
services” shall mean employment or services as a full-time employee, consultant,
owner, partner, associate, agent or otherwise on behalf of any person,
principal, partnership, firm or corporation (other than a Participating
Company). All Salary continuation payments shall cease upon re-employment by a
Participating Company or any affiliate of a Participating Company during the
Salary Continuation Period.



--------------------------------------------------------------------------------

2. Welfare Benefit Continuation.

Medical, dental and life insurance benefits shall be provided throughout the
Salary Continuation Period at the levels in effect for the Eligible Employee
immediately prior to termination of employment but in no event greater than the
levels in effect for active employees generally during the Salary Continuation
Period, provided that the Eligible Employee shall pay the employee portion of
any required premium payments at the level in effect for employees generally of
the Participating Company for such benefits. For purposes of determining an
Eligible Employee’s entitlement to continuation coverage as required by Title I,
Subtitle B, Part 6 of ERISA (COBRA), such employee’s 18-month or other period of
coverage shall commence on his or her termination of employment.

 

3. Annual Bonus Payment.

Subject to the provisions of this paragraph 3, a cash bonus for the calendar
year of termination may be paid in the event the Eligible Employee was employed
by a Participating Company for at least six full months during such year and the
Eligible Employee participated in an annual bonus plan (the “Annual Incentive
Plan”) immediately prior to termination of employment. In such event, the
Eligible Employee shall receive a bonus in an amount equal to the actual bonus
which would have been payable under the Annual Incentive Plan had such employee
remained employed through the end of the year of such termination multiplied by
a fraction the numerator of which is the number of full months of employment
during the calendar year of termination and the denominator of which is 12. Such
bonus shall be payable at the time otherwise payable under the Annual Incentive
Plan had employment not terminated. Notwithstanding the foregoing, no amount
shall be paid under this paragraph in the event the Eligible Employee incurred
an Eligible Termination by reason of unsatisfactory performance. The foregoing
provisions of this paragraph 3 shall be appropriately modified in the case of
any plan not on a calendar year basis.

 

4. Death.

Upon the death of an Eligible Employee during the Salary Continuation Period,
the benefits described in paragraph 1 of this Schedule shall continue to be paid
to his or her estate, as applicable, at the time or times otherwise provided for
herein.

 

5. Other Benefits.

The Eligible Employee shall be entitled to such individual outplacement services
during the Salary Continuation Period as may be provided by, and in the
discretion of, the Participating Company. During the Salary Continuation Period,
financial planning/counseling shall be afforded to the Eligible Employee to the
same extent afforded immediately prior to termination of employment in the event
the Eligible Employee incurred an Eligible Termination other than by reason of
unsatisfactory performance.



--------------------------------------------------------------------------------

6. No Further Grants, Etc.

Following an Eligible Employee’s termination of employment, no further grants,
awards, contributions, accruals or continued participation (except as otherwise
provided for herein) shall be made to or on behalf of such employee under any
plan or program maintained by a Participating Company including, but not limited
to, any qualified or nonqualified retirement, profit sharing, stock option or
restricted stock plan of a Participating Company. Any unvested or unexercised
options, unvested restricted stock and all other benefits under any plan or
program maintained by a Participating Company (including, but not limited to,
any qualified or nonqualified retirement, profit sharing, stock option or
restricted stock plan) which are held or accrued by an Eligible Employee at the
time of his or her termination of employment shall be treated in accordance with
the terms of such plans and programs under which such options, restricted stock
or other benefits were granted or accrued.



--------------------------------------------------------------------------------

Schedule C

Claims Procedures.

1. No Eligible Employee or beneficiary or other person or entity shall have any
right or claim to benefits under the Plan, or any right or claim to payment from
the Plan, except as specified herein. Any dispute as to eligibility, type,
amount or duration of benefits or any right or claim to payments from the Plan
shall be resolved pursuant to the Claims Procedures of this Schedule C and the
provisions of the Plan.

2. All initial and disputed claims for benefits under the Plan shall be
submitted to the Director, Compensation and Benefits or such other person
designated by the Committee (the “Claims Administrator”). Submission of an
initial claim for benefits under the Plan shall be made on forms, or in any
other format, designated by the Claims Administrator. The Claims Administrator
shall decide within 90 days after receiving the claim, on the forms (or in the
format) designated by the Claims Administrator, from an Eligible Employee or
beneficiary (hereinafter referred to as “Claimant”), or his duly authorized
representative.

3. If the Claims Administrator determines that an extension of time for
processing is required, written or electronic notification of the extension
shall be furnished to the Claimant prior to the termination of the initial
90-day period. In no event shall such extension exceed a period of 90 days from
the end of such initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Claims
Administrator expects to render the benefit determination.

4. The period of time within which a benefit determination is required to be
made shall begin at the time a claim is filed in accordance with these claim
procedures without regard to whether all the information necessary to make a
benefit determination accompanies the filing.

5. If the claim is denied in part or in full, written or electronic notice of
denial shall be sent to the Claimant or his duly authorized representative. The
written or electronic notice shall be set forth in a manner calculated to be
understood by the Claimant and include:

(a) the specific reason or reasons for the denial;

(b) specific reference to pertinent Plan provisions on which the denial is
based; (c) a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary; (d) explanation of the Plan’s claim review procedures
and the time limits applicable to such procedures including a statement of the
Claimant’s right to bring a civil action under Section 502(a) of ERISA.

6. Except as set forth in section 11 below, within 60 days after the denial of a
claim, the Claimant, or his duly authorized representative, may appeal, in
writing, the denial of the claim to the Committee and request a review. In
connection with the review, the Claimant or



--------------------------------------------------------------------------------

his duly authorized representative may review pertinent documents and may submit
issues and comments in writing. The Claimant shall be provided, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the Claimant’s claim for benefits. Such review
shall take into account all comments, documents, records, and other information
submitted by the Claimant relating to the claims, without regard to whether such
information was submitted or considered in the initial benefit determination.

7. The Committee shall deliver the decision on review, in writing or electronic
means, to the Claimant or his duly authorized representative not later than 60
days after the receipt of the request for such review, unless there are special
circumstances (such as holding a hearing, if the Committee deems necessary),
which require extensions of time for processing. If the Committee determines
that an extension of time for processing is required, written or electronic
notification of the extension shall be furnished to the Claimant prior to the
termination of the initial 60-day period. In no event shall such extension
exceed a period of 60 days from the end of the initial period. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Committee expects to render the determination on
review.

8. The period of time within which a benefit determination on review is required
to be made shall begin at the time an appeal is filed in accordance with these
claim procedures without regard to whether all the information necessary to make
a benefit determination on review accompanies the filing. In the event that a
period of time is extended due to Claimant’s failure to submit information
necessary to decide a claim, the period for making the benefit determination on
review shall be tolled from the date on which the notification of the extension
is sent to the Claimant until the date on which the Claimant responds to the
request for additional information.

9. In the case of an adverse benefit determination on review, the Committee
shall provide access to, and copies of all documents, records, and other
information relevant to the Claimant’s claim for benefits.

10. The decision shall be sent in writing or by electronic means and shall set
forth in a manner calculated to be understood by the Claimant and include:

(a) the specific reason or reasons for the denial;

(b) specific reference to pertinent Plan provisions on which the denial is
based; (c) a statement that the Claimant is entitled to receive, upon request
and of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim for benefits; (d) a statement
of the Claimant’s right to bring a civil action under Section 502(a) of ERISA.

11. The Claims Administrator’s decisions on claims (where no review is
requested) and the Committee’s decisions on review (where review is



--------------------------------------------------------------------------------

requested) shall be in the discretionary and sole and absolute authority of the
Claims Administrator (where no review is requested) and the Committee (where
review is requested) and shall be binding and conclusive on all interested
persons as to participation, benefit eligibility and benefits and any other
matter of fact or interpretation relating to the Plan. It is the intention of
the preceding sentence that the Claim Administrator’s decision(s) and the
Committee’s decision(s) if reviewed by a Federal or state court or an arbitrator
are reviewed based on an abuse of discretion or “arbitrary or capricious
standard”, and not a de novo standard.”